Title: To James Madison from Epaphras W. Bull, 7 March 1809
From: Bull, Epaphras W.
To: Madison, James


Sir.
Danbury March 7. 1809.
Before this you will have seen the proceedings of the Legislature of this State. It is with much satisfaction I inform you that they are read with indignation and abhorrence by evry friend of the administration. There is but one sentiment among us that they are treasonable in principle. I am confident many very many of our opponents will not justify the measures. We will support the administration of our Country at the hazard of evry thing dear to us in this world. We believe the measures of our government to be founded on the best of motives & those of our enemies to proceed in no principle but a determination to destroy the administration be the consequences what they may. It seems to me probable that the administration are deceived with respect to the feelings of the Eastern States. With those of Connecticut I think I am well acquainted. To speak circumspectly there certainly is more than one third of our Citizens who will defend our government to evry reasonable extent. They believe the late Law for enforcing the Embargo correct & constitutional in point of precedent & principle. They wish to see it enforced & will aid in its Execution. The more active part of community are republican & a majority of our militia are unquestionably so. From prosecutions & persecutions we have been much depressed. Evry species of intolerance has been exercised against us. But rest assured Sir, we are able of ourselves to suppress all insurrection in this State & to put the Laws of the G. govt. in execution if properly authorized so to do. You will perceive our Legislature have “restrained” us as they term it, from assisting in the Exn. of the Law enforcing the embargo. The last proceedings of Congress have not yet arrived, but if the Law enforcing the Embargo is to be put in Exn. it is the earnest desire of all the friends of the administration in this County to be informed, whether if they volunteer their services in support of the G. govt. & nominate their officers, the government will grant them commissions to act under their immediate authority. In this Case we risque their prosecutions & evry other consequence with pleasure. If, Sir, the President of the U. S. will grant us this privilege, & we shall deem it a great one, we will immediately form ourselves into volunteer companies & pledge our services for the benefit of our Country & the execution of its Laws. In this Case all proper recommendations will be forwarded to govt. of the ability & respectability of the officers nominated. We Believe Sir, the crisis of our affairs is uncommonly ⟨impressive?⟩ & perceive no alternative but Connecticut must implicitly immediately & submissively yield to the constituted authorities of the nation or that our government is what our opponents have often told us, destitute of energy & stability & will quietly submit to any degradation, to any humiliation & defiance. Our Legislature appear to have acted upon this principle. We believe Sir, the question is now to be determined whether Connecticut shall yield to the G. Govt. or the G. Gov. yield to Connect. Mr. Madison will please to answer this letter seasonably as our Court sits in this place next week & gentlemen from differnt parts of the County will be anxious to know the Course they are to take. Mr. Granger is the only person now at Washington with whom I am acquainted. Perhaps Sir, you may think proper to enquire of him the propriety of making a communication to me on the above subject. I am Sir, with sentiments of the highest esteem your Obt. St.
Epaphras W. Bull
